DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-43 in application number 17/237,963.  Claims 21-27, 29-38, and 40-43 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
	Applicant’s amendments submitted with Remarks (12/07/2021) canceled dependent claims 28 and 39, incorporating the subject matter of those limitations into independent claims 21 and 32, respectively.  Newly added claims 41-43 are commensurate in scope with claims 21-23, and are included with the existing rejection of those claims under 35 U.S.C. 103. The Official Notice taken of the “BGN Paper” is hereby incorporated as cited prior art.  Therefore the rejection of claims 21-40 have been revised to include the KUANG reference such that claims 21-43 now stand rejected under 35 U.S.C. 103 by LU in view of WRIGHT and further in view of KUANG.

Official Notice Taken in Last Office Action
	As official notice was taken in the previous office action, the common knowledge or well-known in the art statement is taken to be admitted prior art because the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed See Boneh; Goh, and Nissim. “Evaluating 2-DNF Formulas on Ciphertexts.” Lecture Notes in Computer Science. 2006. (hereinafter “BGN Paper”).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 21-27, 29-38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20200349563 A1 (hereinafter “LU”) in view of Admitted Prior Art (see above) and further in view of U.S. Pre-Grant Publication US 20190057362 A1 (hereinafter “WRIGHT”) and WIPO Publication WO 2019079890 A1 (hereinafter “KUANG”) (priority date 10/23/2018).  
Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding independent claim(s) 21, 32, and 41 LU discloses:
21.0		A computer-implemented method for private cross-asset trading in a blockchain network, the method being executed by one or more processors and comprising:
32.0		A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
41.0		 and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
[0021] In this embodiment, the zero-knowledge multi-account-book exchange transfer system based on blockchain 10 is mounted and run in an electronic apparatus 1. The electronic apparatus 1 may include, but not limited to, a memory 11, a processor 12, and a network interface 13. FIG. 1 shows only the electronic apparatus 1 having components 11-13. However, it should be understood that not all illustrated components need to be implemented, and more or fewer components can be implemented alternatively.
[0023] The memory 11 is at least one type of computer readable storage medium. In some embodiments, the memory 11 can be an internal storage unit of the electronic apparatus 1, such as a hard disk or memory of the electronic apparatus 1.
[0024] In some embodiments, the processor 12 can be a Central Processing Unit (CPU), a microprocessor or other data processing chip for running the program code or processing data stored in the memory 11, e.g., executing the zero-knowledge multi-account-book exchange transfer system based on blockchain 10.
[0026] The zero-knowledge multi-account-book exchange transfer system based on blockchain 10 includes at least one computer readable instruction stored in the memory 11. The at least one computer readable instruction can be executed by the processor 12 to implement various embodiments of this application.
[0027] When the zero-knowledge multi-account-book exchange transfer system based on blockchain 10 is executed by the processor 12, the following steps are implemented.
[0028] Step S1: If a first user account of a first user under a first account book in a blockchain issues a transaction request with a second user account of a second user under a second account book . . . .
REFA at 21-26 with Fig. 1 (depicting the “electronic apparatus 1” as a non-limiting embodiment of the apparatus that has “at least one type of computer readable storage medium.”); REFA at 27-28 (disclosing the electronic apparatus as communicating with the blockchain network and at least a device on the blockchain network).
Henceforth, only the limitations of method claim 21, commensurate in scope with claims 32 and 43, are presented.
21.01		receiving, by a first node in a blockchain network from a second node in the blockchain network via a sub-channel outside of the blockchain network, an exchange rate;
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter for the first verification ciphertext and sends same to the counter party (B) together with the first ciphertext and the first verification ciphertext, and after the identification of B and the digital signature of the first ciphertext and the first verification ciphertext, the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
since e needs to be one of the preset reasonable exchange rate values (r1, r2, r3, r4), when the transaction share of the first account book is t, the transaction share of the second account book needs to be one of t*r1, t*r2, t*r3, and t*r4. Assuming e=r2, the transaction share of the second account book is t*r2. By means of the first ciphertext and the reasonable exchange rate value, the smart contract of the blockchain can easily calculate the confused reasonable transaction share of the second account book . . . .
LU at 73-74, 85 (in view of ciphertext formulas ¶¶ 77-84, 87-90) (disclosing that the first value and the ciphertexts are transmitted to “counter party (B)” and that this information includes the exchange rate).
Claim Interpretation: The term sub-chain channel is interpreted in view of the Specification:
In some implementations, sub-chain channel 308 can be used to transfer information outside the blockchain network 312 between two members of the consortium blockchain network 312. In some examples, private financial information can be transferred from one member of the consortium blockchain network 312 to another member of the consortium blockchain network 312 outside the blockchain network 312 over the sub-chain channel 308. For example, the device 304 can transfer a private exchange rate (/3) to the device 302 outside of the blockchain network 312 by transmitting the exchange rate over the sub-chain channel 308.
Specification at ¶ 56.  Thus the term sub-chain channel is interpreted as a communication between two nodes that occurs via a communication channel (pathway, network, bandwidth, or other embodiment of a channel), such that the channel is not the same as the channel connecting the nodes to the blockchain network; i.e. it is “off-chain” or outside the network.
21.02		 determining, by the first node, a second value based upon a first value and the exchange rate;
[0073] Implementation step 1: if A wants to exchange the balance of the account book 1 for the balance of the account book 2 of B, A creates several ciphertexts, the first ciphertext is a transaction share (a first ciphertext) of the account book 1 protected by an additive homomorphic ciphertext, the second ciphertext is a transaction share (a first verification ciphertext) of the account book 2 protected by the additive homomorphic ciphertext, and the third ciphertext is a first verification ciphertext and a second verification ciphertext which prove that  that the exchange rate of the first account book and the second account book is within a legal range.
LU at 73.
21.1		generating, by the first node and using Boneh-Goh- Nissim (BGN) encryption, ciphertexts based on the first value and the second value;
[0073] Implementation step 1: if A wants to exchange the balance of the account book 1 for the balance of the account book 2 of B, A creates several ciphertexts, the first ciphertext is a transaction share (a first ciphertext) of the account book 1 protected by an additive homomorphic ciphertext, the second ciphertext is a transaction share (a first verification ciphertext) of the account book 2 protected by the additive homomorphic ciphertext, and the third ciphertext is a first verification ciphertext and a second verification ciphertext which prove that the third party verifies in a zero-knowledge environment that the exchange rate of the first account book and the second account book is within a legal range. Specifically:
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter for the first verification ciphertext and sends same to the counter party (B) together with the first ciphertext and the first verification ciphertext, and after the identification of B and the digital signature of the first ciphertext and the first verification ciphertext, the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
[0085] For the first verification ciphertext, since e needs to be one of the preset reasonable exchange rate values (r1, r2, r3, r4), when the transaction share of the first account book is t, the transaction share of the second account book needs to be one of t*r1, t*r2, t*r3, and t*r4. Assuming e=r2, the transaction share of the second account book is t*r2. By means of the first ciphertext and the reasonable exchange rate value, the smart contract of the blockchain can easily calculate the confused reasonable transaction share of the second account book, then
LU at 73-74, 85 (in view of ciphertext formulas ¶¶ 77-84, 87-90) (disclosing the generation of “a first ciphertext” and “a first verification ciphertext, where each ciphertext is “protected by the additive homomorphic ciphertext,” where the additive homomorphic property of the ciphertext is the same property in the Boneh-Goh-Nissim encryption scheme).
Claim Interpretation.  (I) The closest support in the Specification for using BGN encryption, based on a first value and second value, appears at ¶¶ 62-63 where “Account A provides a balance ciphertext,” such that the balance ciphertext is a 2-tuple, with the first component a Pederson Commitment (PC) of the balance amount of Account A with a random number generated, and the second component a BGN of the balance amount of Account A with the same random number generated.  This is distinct from what is presently recited which describes the first component of the BGN as a first value, and the second component as a second value, recited as determined based on the first value and exchange rate.  The exchange rate is not a variable in the “balance ciphertext.”  Furthermore, where the ciphertext is described as the 3-tuple (X1, Y1, Z1), only Y and Z are described as BGN encryptions, while only pairs X and Z are described as being sent from Account A to Account B in (X, Y) or (X, Z) 2-tuples, and X1 is defined as a Pederson Commitment.
21.2		transmitting, by the first node to the second node via the sub-channel outside of the blockchain network, the first value and the ciphertexts;
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter for the first verification ciphertext and sends same to the counter party (B) together with the first ciphertext and the first verification ciphertext, and after the identification of B and the digital signature of the first ciphertext and the first verification ciphertext, the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
LU at 74 (disclosing that the first value and the ciphertexts are sent to “counter party (B).”).
21.3		receiving, by the first node and from the second node via the sub-channel outside of the blockchain network, a first evidence set comprising a set of data used to verify the private exchange rate in a zero-knowledge proof (ZKP) routine without revealing the exchange rate;
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter for the first verification ciphertext and sends same to the counter party (B) together with the first ciphertext and the first verification ciphertext, and after the identification of B and the digital signature of the first ciphertext and the first verification ciphertext, the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
[0147] Since the first ciphertext can be generated by encrypting the preset exchange transaction share of the first user account under the first account book using the second preset password formula and the corresponding transaction share privacy key, and the encryption exchange transaction share of the second account book is calculated and generated for the second account book, other nodes on the blockchain cannot interpret the specific exchange transaction share data in the transaction process, thereby effectively ensuring the transaction information security in the blockchain technology scenario. Moreover, since the first verification ciphertext is generated by using the preset additional privacy parameter on the encryption exchange transaction share of the second account book, the additional privacy parameter makes the third party unable to know the specific exchange rate, and moreover, whether the preset exchange rate of the transaction between the first account book and the second account book is within a preset legal exchange rate value range is verified by means of the second verification value ciphertext. Therefore, a multi-account-book transfer operation can be implemented when the transaction information security in the blockchain technology scenario is effectively ensured, and it can be proved that a multi-account-book transfer transaction is carried out in a legal exchange rate range set in advance, but when a third-party does not know the specific exchange rate.
LU at 74 (disclosing the digital signature of the first ciphertext as signed by B, the second node, where the “entire transaction and the signature of the party B” sent to the blockchain network, constitute a first evidence set, received by part A because party A is also node on the blockchain);and at 147 (disclosing that the zero-knowledge proof prevents the revealing of the 
Claim Interpretation:  The recited clause comprising a set of data that can be used to verify the exchange rate in a zero-knowledge proof (ZKP) routine without revealing the exchange rate, includes non-functional descriptive material that describes what the data comprises as an intended use.  The clause does not affect the positively recited step of receiving, by the first node and from the second node, a first evidence set.  Thus, the patentable weight of this clause is limited to a first evidence set comprising a set of data, and the subsequent intended use clause has no patentable weight.
21.4		generating, by the first node, a second evidence set comprising a set of data that can be used to verify, using the ZKP routine, that the ciphertexts are encrypted by a BGN public key of the first node;
[0141] [. . .] It should be noted that each second verification value ciphertext is equivalent to a public key. If the first user or the second user wants to prove that the first verification ciphertext is within the legal exchange range, the first or second user necessarily has a private key corresponding to the second verification value ciphertext (the public key). If the first verification ciphertext is indeed within the legal exchange range, then the second verification value ciphertext (the public key) is an additional privacy parameter added to the first verification ciphertext, and the private key corresponding to the second verification value ciphertext (the public key) is the private key corresponding to the additional privacy parameter (the public key) in the first verification ciphertext.
[0146] [. . .] Each corresponding first verification value ciphertext is calculated by means of several preset legal exchange rate value and the first ciphertext, and a second verification value ciphertext is calculated by using each first verification value ciphertext and the first verification ciphertext. If it is proved by using the second verification value ciphertext that a preset exchange rate of the transaction between the first account book and the second account book is within a preset legal exchange rate value range, the transaction between the first user account of the first user under the first account book and the second user account is completed according to a preset rule based on the first ciphertext and the first verification ciphertext.
LU at 141, 146 (disclosing the first user as generating a second evidence set, where the second evidence set is the “second verification value ciphertext (the public key),” such that the corresponding private key is the same private key of the first verification ciphertext, and the public key of one is used in a zero-knowledge proof scheme to verify the public key of the first node and the first ciphertexts.).
21.5		defining, by the first node, a transaction comprising a first transaction between the first node and the second node for transfer of the first value from the first node to the second node, and a second transaction between the second node and a third node for transfer of the second value from the second node to the third node;
[0146] Compared with the prior art, this embodiment receives a first ciphertext generated by means of the first user performing encryption in advance according to a second preset password formula and a corresponding transaction share privacy key for a preset exchange transaction share after a first user account of a first user under a first account book in a blockchain issues a transaction request of exchanging a preset exchange transaction share according to a preset exchange rate with a second user account of a second user under a second account book, calculates and generates an encryption exchange transaction share of the second account book for the second account book according to a first preset exchange calculation formula based on the preset exchange rate and the first ciphertext, and generates a first verification ciphertext on the encryption exchange transaction share of the second account book by using a preset additional privacy parameter.
21.6		and transmitting, by the first node, the transaction to at least one consensus node of the blockchain network for verification and execution of the transaction, the transaction being verified based on the first evidence set and the second evidence set, and in response to verifying the transaction,
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
Claim Interpretation:  The recited clause, the transaction being verified based on the first evidence set and the second evidence set, and in response to verifying the transaction, includes non-functional descriptive material that describes the intended use of the transaction.  The clause does not affect the positively recited step of transmitting, by the first node, the transaction to at least one consensus node of the blockchain network for verification and execution of the transaction.  Thus, the patentable weight of this clause is limited to the positively recited step, and the subsequent intended use clause has no patentable weight.
		executing the first transaction and the second transaction to decrease a balance of the first node by the first value, increase a first balance of the second node by the first value, decrease a second balance of the second node by the second value, and increase a balance of the third node by the second value.
[0142] Step S40: If it is proved by using the second verification value ciphertext that a preset exchange rate of the transaction between the first account book and the second account book is within a preset legal exchange rate value range, the transaction between the first user account of the first user under the first account book and the second user account of the second user under the second account book is completed according to a preset rule based on the first ciphertext and the first verification ciphertext.
[0145] If it is proved that the first verification ciphertext is within the preset reasonable exchange rate value, the smart contract of the blockchain updates a balance of the first user account of the first user under the first account book and a balance of a third account of the second user under the first account book according to the first ciphertext, and updates a balance of a fourth account of the first user under the second account book and a balance of the second user account of the second user under the second account book according to the first verification ciphertext. For example, a transfer transaction is All user accounts of the first user under the first account book (for example, the first account book can be an RMB account book) and the second account book (for example, the second account book can be a US dollar account book) can also be updated simultaneously (e.g., balance update). All user accounts of the second user under the first account book (for example, the first account book can be the RMB account book) and the second account book (for example, the second account book can be the US dollar account book) can be updated simultaneously (e.g., balance update). For example, if A wants to exchange RMB for US dollars with B, then the RMB and US dollar accounts of A and B in this embodiment can be simultaneously updated to complete the private transaction of multi-account-book transfer under the blockchain technology scenario.
LU at 142, 145 (disclosing the execution of the transaction by the smart contract such that a first account of the first user of a first currency type, RMB, is deducted, and a corresponding account of the second user of RMB is increased, and further additional accounts of the first and second users dedicated to a second currency type, US dollars, are respectively increased and decreased).
	LU does not explicitly disclose: at (21.01, 21.2, 21.3) via a sub-channel outside of the blockchain network; further at (21.01) receiving . . . from a second node . . . an exchange rate ; at (21.1) Boneh-Goh-Nissim (BGN) encryption; at (21.5) and a second transaction between the second node and a third node for transfer of the second value from the second node to the third node; and at (21.6) and increase a balance of the third node by the second value.
	However, the admitted prior art, “BGN Paper”, discloses Boneh-Goh-Nissim (BGN) encryption methods as described in the Specification, which are known techniques with precise mathematical definitions in the field of elliptic curve cryptography.  The provided reference discloses a zero-knowledge proof (ZKP) method of encryption, where the ZKP property is a result of the “additive homomorphic property,” as described in the present LU reference.  See Boneh; Goh, and Nissim. “Evaluating 2-DNF Formulas on Ciphertexts.” Lecture Notes in 
	The inclusion of BGN encryption in the Specification and its recitation in the claims, is an explicit reference to a cryptographic technique, Boneh-Goh-Nissim (BGN) encryption, such that its scope and meaning would be known to a person having ordinary skill in the art before the effective filing date of the claimed invention, without ambiguity, under the broadest reasonable interpretation of the claim.  In other words, BGN encryption is a “known technique” as that term is used in MPEP 2143.
	The BGN Paper discloses:
21.1		generating, by a first node in the blockchain network and using Boneh-Goh-Nissim (BGN) encryption, ciphertexts based on a first value and a second value, the second value being determined based on the first value and an exchange rate provided by a second node in the blockchain network;
We present a homomorphic public key encryption scheme based on finite groups of composite order that support a bilinear map. Using a construction along the lines of Paillier [28], we obtain a system with an additive homomorphism. In addition, the bilinear map allows for one multiplication on encrypted values. As a result, our system supports arbitrary additions and one multiplication (followed by arbitrary additions) on encrypted data. This property in turn allows the evaluation of multi-variate polynomials of total degree 2 on encrypted values. Our applications follow from this new capability.
BGN Paper at 2, § 1.1 (mathematical formulas omitted) (disclosing the homomorphic public key encryption system of the present limitations; it is the ability to perform operations on encrypted data that constitutes the zero-knowledge element; this is because the data is still encrypted while the operations are being performed, and the party that receives the BGN encrypted data can be 
	LU discloses that elliptic curve cryptography issued to generate a ciphertext having an additive homomorphic property.  Moreover, LU does so within the context of using a Pederson Commitment just as in the present application:
[0055] Pre-step 2: the balance of each user account under each account book is encrypted in the smart contract of the blockchain by using a password formula having an additive homomorphic property, and only an owner of the account can read the balance of his/her own account by decrypting with his/her own “account privacy key”. Here, Pederson Commitment and ECC (elliptic curve) are used as examples for description. Certainly, other modes such as RSA and Diffie-Hellman are not limited. For example, Pederson Commitment can be used to represent each account. An account A exchanges the balance of the account book 1 for the balance of the account B in the account book 2. For example, A exchanges RMB (the account book 1) for US dollar (the account book 2) with B, A transfers some of the RMB balance in the account book 1 to B, and B transfer his/her US dollar to A in the account book 2.
LU at 55 (disclosing the invention of LU as generating ciphertexts with respect to Pederson Commitment and ECC (elliptic curve cryptography), and not limiting the applications of these zero-knowledge proof methods to these specific embodiments); and further in view of LU at 92, 107-08 (disclosing, generally, the use of ring signatures).  That the cited disclosure encompasses the use of Boneh-Goh-Nissim (BGN) encryption is obvious because elliptic curve and zero-knowledge proof properties of homomorphic additivity and ring signatures are disclosed by LU without limitation to their embodiment.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the steps disclosed by LU could be implemented using Boneh-Goh-Nissim (BGN) encryption because substituting the encryption scheme of the BGN paper for the “ECC (elliptic curve)” of LU, predictably yields the same 
	LU still remains to disclose: further at (21.01) receiving . . . from a second node . . . an exchange rate; at (21.5) and a second transaction between the second node and a third node for transfer of the second value from the second node to the third node; and at (21.6) and increase a balance of the third node by the second value.
	WRIGHT discloses those elements at (21.1), (21.5,) and (21.6) not disclosed by LU:
21.01		receiving, by a first node in a blockchain network from a second node in the blockchain network via a sub-channel outside of the blockchain network, an exchange rate;
[0147] [. . .] For example, if Alice proposes a minimum rate condition of 4×10.sup.−5 tokenised CAD/satoshi and Bob's equivalent minimum proposed rate is 3.9×10.sup.−5 tokenised CAD/satoshi, the process may still confirm a condition match even though Bob's offered rate doesn't quite satisfy Alice's original requirements. In such circumstances, upon match, Alice may be given an option to accept. It will be appreciated that if Bob's equivalent minimum proposed rate is 4.1×10.sup.−5 tokenised CAD/satoshi, then the condition would be satisfied. In another example, the conditions might be respective values for goods and services proposed in an offer and request. The process 400 may again confirm a positive match provided the two values are within a predetermined threshold range of each other. In each case, the predetermined threshold range may be, for example, a discrete value or a percentage of the offer value or request value.
WRIGHT at 147 (disclosing an “invitation” based system, where one of “Alice” or “Bob,” provide an exchange rate to the other to facilitate the exchange of two different currencies between the Alice and Bob nodes on the blockchain network).
. . .
21.5		defining, by the first node, a transaction comprising a first transaction between the first node and the second node for transfer of the first value from the first node to the and a second transaction between the second node and a third node for transfer of the second value from the second node to the third node;
[0034] Generating the second exchange transaction may comprise sending the second script to the second user for signing with the second user private key (V1A); receiving the second script from the second user signed with the second user private key (V1A); sending the second script to the second third-party for signing with the second third-party private key (P2T); and receiving the second script from the second third-party signed with the second third-party private key (P2T).
[0036] The first third-party may be an escrow service provider or a token issuer. The second third-party may be an escrow service provider or a token issuer.
[0037] The method may further comprise sending a request to the first third-party for the first third-party public key; and receiving the first third-party public key from the first third-party.
[0038] The method may further comprise sending a request to the second third-party for the second third-party public key, and receiving the second third-party public key from the second third-party.
[0039] One or more of the first transaction, the second transaction, the third transaction and the fourth transaction may utilise the pay-to-script-hash (P2SH) transaction protocol.
WRIGHT at 34, 37-39 (disclosing a transaction involving three nodes to convert between two different currencies, the first node holding the first currency, an escrow node holding both currencies, and an additional node at least one “third party” who will receive the first currency in exchange for its own second currency; the “topology,” i.e. the number of nodes and the role of a second node as an “escrow” or intermediary node, is the same in WRIGHT as the present application without the added elements of BGN encryption; it simply involves an intermediary second node, exchanging messages signed by private key,verified by public key, and executed using the P2SH, pay-to-script hash).
21.6		and transmitting, by the first node, the transaction to at least one consensus node of the blockchain network for verification and execution of the transaction, the 
		executing the first transaction and the second transaction to decrease a balance of the first node by the first value, increase a first balance of the second node by the first value, decrease a second balance of the second node by the second value, and increase a balance of the third node by the second value.
[0112] As background, in a standard pay-to-script-hash method of the bitcoin protocol, the redeem script may take the form of:  <NumSigs PubK1 PubK2 . . . PubK15 NumKeys OP_CHECKMULTISIG> where [0113] NumSigs—is the number “m” of valid signatures required to satisfy the redeem script to unlock the transaction [0114] PubK1, PubK2 . . . PubK15—are the public keys that correspond to signatures that unlock the transaction (up to a maximum of 15 public keys) [0115] NumKeys—is the number “n” of public keys (which must be 15 or less).
[0142] The second way the hash is used is to create a locking script of a bitcoin transaction, at step 312. This transaction spends an amount of Alice's bitcoins to a P2SH script requiring 2 signatures to unlock: Alice's signature and that of her nominated escrow service provider 110 (which, as mentioned above, might or might not be the same entity as the service provider 104). The purpose of this transaction is twofold. Firstly, the invitation is logged on the P2P DL. Any user or their service provider can verify that the invitation on the P2P DHT is legitimate by ensuring that there exists a matching transaction on the P2P DL (via the matching hash values). Secondly, the transaction ‘locks’ the commitment made by Alice in her invitation; the amount of bitcoin Alice is offering in exchange for tokenised CAD is the amount spent by the order transaction. Thus, it can be verified that the order is backed by sufficient funds.
WRIGHT at 112-15, 142 (disclosing the transaction flow from a first node (as recited) “Alice,” and a third node “Bob,” through the use of a second node as an intermediary or “nominated escrow service provider.”  The P2SH functions by receiving the input of each of the signatures such that the composite transaction of “Alice to Bob” is executed on the ledger.).
	Where LU discloses the steps of generating zero-knowledge proof ciphertexts for converting currency between two distinct nodes, with distinct currency accounts; and where first node to a third node, via a second node “escrow” intermediary; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the encryption and public/private key steps of LU, to designate the account for the second currency of the second node, to be the account of a third-party node, as in WRIGHT.  This modification yields a predictable result because the BGN encryption steps of LU will perform in combination with the additional “escrow” transfer from the second node to a third node, as in WRIGHT, the same as disclosed individually; adding this step has no effect on the preceding encryption steps of LU, and occurs independently of the recited encryption steps.  
	However, the combination of LU in view of WRIGHT does not explicitly disclose a sub-chain channel as recited that is outside the network.  While LU discloses communication between the first and second nodes that occurs as peer-to-peer communication, without broadcast of the communication to the entire blockchain network, this is not equivalent to disclosing a sub-chain channel as recited that is outside the network.  Therefore the combination of LU in view of WRIGHT does not explicitly disclose a sub-chain channel of the blockchain network.
	KUANG discloses this:
21.01		receiving, by a first node in a blockchain network from a second node in the blockchain network via a sub-channel outside of the blockchain network, an exchange rate;
21.2		transmitting . . .  via the sub-channel outside of the blockchain network . . . 
21.3		receiving . . . via the sub-channel outside of the blockchain network . . . 
Reference is made to Figure 11, which is similar to Figure 9 in that it shows two peers, Alice and Bob, communicating over the Internet 990. Alice implements a control module 980A and peer Bob includes a control module 980B. The control modules 980A, 980B are initialized and tuned so as to allow proper but also over an alternate channel 1100. In an embodiment, the alternate channel 1100 is an out-of-band (OOB) channel, which is out-of-band in that it does not utilize the Internet 990. An example of an OOB channel 1100 may be a cellular link established over the public switched telephone network (PSTN), or an NFC link.To carry out Stage 1010 in the embodiment of Figure 11, a process may be followed as now described with reference to the diagram in Figure 12. The flow of operation is as follows:(1) Firstly, Alice generates an identifier QID and sends a message 1210 containing the identifier QID to Bob.(2) Next, Bob returns a message 1220 containing the identifier QID to Alice, as a form of acknowledgement.(3) Then, Alice generates or obtains the initial secret S, which may but need not be a locally generated random number. (4) Alice then generates a code 1230 (e.g., a QR code or hash code) from the identifier QID and the initial secret S.(5) Next, Alice sends a message 1240 containing the code 1230 to Bob over the alternate / out- of-band channel 1100.(6) Bob then receives the message 1240 and decodes the initial secret S from the code 1230 based on Bob's prior knowledge of the identifier QID.At this point, Alice and Bob each have the initial secret S and can proceed to Stage 1020, which is described later on.
KUANG at pg. 21 “Initial secret sharing variant 1 of Stage 1010” (disclosing an exchange of encrypted credentials between a first node, “Alice” and second node, “Bob,” such that this credential is transmitted on a channel not also broadcast on a distributed network); compare to pg. 23 “Initial secret sharing variant 3 of Stage 1010” (disclosing where the “secret” is shared between Alice and Bob via the broadcast of messages on the blockchain distributed network).
	LU, WRIGHT, and KUANG are analogous art to each other and the present application as each involves the implementation of encryption steps between first and second nodes as a precursor to performing a transaction utilizing the distributed network of a blockchain.
	LU discloses the steps of generating zero-knowledge proof ciphertexts for converting currency between two distinct nodes, with distinct currency accounts; WRIGHT discloses the step of implementing a currency conversion transaction from a first node to a third node, via a second node “escrow” intermediary; and KUANG discloses the transmission from a first node to second node as occurring on a sub-chain channel.  In view of this disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the encryption and public/private key steps of LU to receiving, by the first node, the exchange rate from the second node, which completes the transaction with the third node of WRIGHT, such that the initial encryption between LU and WRIGHT occurs in a channel that is sub-chain, or outside the blockchain network.  This modification yields a predictable result because specifying the communication channel for the encryption steps of LU has no effect on generating the ciphertexts of LU, nor on the final blockchain transaction disclosed by WRIGHT, such that the “out-of-band” transmission of KUANG performs in combination the same as it does alone.  Therefore independent claims 21, 32, and 41 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 22, 33, and 42, LU discloses: the method of claim 21, wherein
22.1		the first evidence set is provided by the second node based on the first value, a pair of random numbers provided by the first node, and the ciphertexts.
LU at 74, 147 (disclosing the first evidence set, as cited at independent claims 21 and 32), with reference to BGN Paper at 4 § 3 A homomorphic public-key system (disclosing the KeyGen and Encrypt steps, picking the pair of random numbers).
	Therefore claim(s) 22 and 33 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.


23.1		verifying a digital signature of the first node and a digital signature of the second node.  
[0036] [. . .] In addition, after the first user sends the first ciphertext and the first verification ciphertext after being subjected to the digital signature to the second user, the second user can directly publish the first ciphertext and the first verification ciphertext to each node on the blockchain network after the transaction share identification and digital signature.
[0133] In this embodiment, the user or a mechanism in the blockchain first encrypts the balance of each user account under each account book by using a first preset password formula and a corresponding balance privacy key, and the encrypted balance of each user account under each account book is written to a shared asset account book on each node of the blockchain by means of a smart contract of the blockchain. For example, the Pederson Commitment algorithm is adopted . . . .
LU at 36, 133 (disclosing the verification of the digital signature of the first node and the second node on the blockchain network, where the blockchain network has the recited consensus node).
	Therefore claim(s) 23 and 34 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 24 and 35, LU discloses: the method of claim 21, wherein verifying the transaction by the at least one consensus node comprises ;
24.1		verifying a first range proof provided by the first node and a second range proof provided by the second node.
[0041] If it is proved that the first verification ciphertext is within the preset reasonable exchange rate value, the smart contract of the blockchain updates a balance of the first user account of the first user under the first account book and a balance of a third account of the second user under the first account book according to the first ciphertext, and updates a balance of a fourth account and a balance of the second user account of the second user under the second account book according to the first verification ciphertext.
LU at 41 (disclosing the use of zero-knowledge proofs to verify that the account balances of the first node and second node each has sufficient balance to perform the transaction).
Claim Interpretation: The recitation to range proof  is interpreted in accordance with the Specification:
If the ciphertexts are verified, the Account B 404 generates (418) a range proof (RPB)- In some implementations, the range proof (RPB) is a zero-knowledge proof (ZKP) that can be used to confirm whether the Account B 404 has sufficient funds to perform the exchange transaction.
Specification at ¶ 65.  	Therefore claim(s) 24 and 35 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 25 and 36, LU discloses: the method of claim 24, wherein the first range proof comprises
25.1		a ZKP to prove that the first value is greater than zero, and that the balance of the first node is greater than or equal to the first value.  
[0085] For the first verification ciphertext, since e needs to be one of the preset reasonable exchange rate values (r1, r2, r3, r4), when the transaction share of the first account book is t, the transaction share of the second account book needs to be one of t*r1, t*r2, t*r3, and t*r4. Assuming e=r2, the transaction share of the second account book is t*r2. By means of the first ciphertext and the reasonable exchange rate value, the smart contract of the blockchain can easily calculate the confused reasonable transaction share of the second account book . . . .
LU at 85 (disclosing the first verification ciphertext as the ZKP and the mathematical relationship with respect to transaction share and the exchange rate).


	Regarding claim(s) 26 and 37, LU discloses: the method of claim 24, wherein the second range proof comprises
26.1		a ZKP to prove that the second balance of the second node is greater than or equal to the second value.
[0140] The first user sends the first ciphertext and the first verification ciphertext after being subjected to the digital signature to the second user. After transaction share identification and digital signature of the second user are acquired, the first user publishes the first ciphertext and the first verification ciphertext to each node on a blockchain network, and a first verification value ciphertext corresponding to each reasonable second account book update data (i.e., a second account book update value corresponding to each legal exchange rate) is calculated by means of the smart contract on the blockchain network according to all the preset legal exchange rates (e1, e2, e3, e4, . . . ) and the first ciphertext, where the first verification value ciphertext differs from the first verification ciphertext in that all the first verification value ciphertexts do not contain the additional privacy parameter. In addition, after the first user sends the first ciphertext and the first verification ciphertext after being subjected to the digital signature to the second user, the second user can directly publish the first ciphertext and the first verification ciphertext to each node the blockchain network after the transaction share identification and digital signature.
LU at 140 (disclosing the first verification ciphertext as the second range proof with "transaction share identification and digital signature of the second user.").
	Therefore claim(s) 26 and 37 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 27 and 38, LU discloses: the method of claim 21, wherein the transaction further comprises a data set comprising
a set of ciphertexts generated using BGN encryption, the data set being used to verify the transaction by the at least one consensus node.  
[0073] Implementation step 1: if A wants to exchange the balance of the account book 1 for the balance of the account book 2 of B, A creates several ciphertexts, the first ciphertext is a transaction share (a first ciphertext) of the account book 1 protected by an additive homomorphic ciphertext, the second ciphertext is a transaction share (a first verification ciphertext) of the account book 2 protected by the additive homomorphic ciphertext, and the third ciphertext is a first verification ciphertext and a second verification ciphertext which prove that the third party verifies in a zero-knowledge environment that the exchange rate of the first account book and the second account book is within a legal range. Specifically:
[0141] The smart contract calculates, by using each first verification value ciphertext and the first verification ciphertext, a second verification value ciphertext for verifying whether a transaction share exchange rate of the first account book and the second account book is within a preset reasonable exchange rate value range. It should be noted that each second verification value ciphertext is equivalent to a public key. 
LU at 73, 141 (disclosing the BGN ciphertexts as the additive homomorphic ciphertexts such that the ciphertext and digital signatures are used by a node, a consensus node, on the blockchain network to verify the transaction as executed by a smart contract).
	Therefore claim(s) 27 and 38 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 29 and 40, LU discloses  the method of claim 21, wherein ;
29.1		at least one ciphertext of the ciphertexts is provided using Pedersen Commitment.
[0133] In this embodiment, the user or a mechanism in the blockchain first encrypts the balance of each user account under each account book by using a first preset password formula and a corresponding balance privacy key, and the encrypted balance of each user account under each account book is written to a shared asset account book on each node of the blockchain by means of a smart the Pederson Commitment algorithm is adopted
	Therefore claim(s) 29 and 40 are rendered obvious by LU in view of WRIGHT and further in view of KUANG.

	Regarding claim(s) 30 LU discloses the method of claim 21, wherein the set of data of the first evidence set comprises ;
30.1		a first data value and a second data value, each of the first data value and the second data value being determined based on parameters used to generate a BGN public key of the second node.
[0137] In this embodiment, if the preset exchange transaction share is exchanged by using the preset exchange rate e (for example, the exchange rate of RMB to US dollar is 7, then e=7), an encryption exchange transaction share of the second account book is calculated for the second account book according to the first preset exchange calculation formula based on the preset exchange rate e and the first ciphertext, and an additional privacy parameter is added to the encryption exchange transaction share of the second account book to generate a first verification ciphertext, the additional privacy parameter is a privacy public key, and only the transaction party knows the additional privacy key corresponding to the additional privacy parameter. The function of adding an additional privacy parameter to the encryption exchange transaction share of the second account book to generate a first verification ciphertext is to enable the third party to verify that the encryption transaction share of the second account book is within the legal transaction range, but the third party does not know the specific exchange rate.
LU at 73-74, 85 (in view of ciphertext formulas ¶¶ 77-84, 87-90) (disclosing the generation of “a first ciphertext” and “a first verification ciphertext, where each ciphertext is “protected by the additive homomorphic ciphertex,” where the additive homomorphic property of the ciphertext is precisely that of the Boneh-Goh-Nissim encryption scheme).

These interactive zero knowledge proofs of bit encryption are efficiently constructed (using zero knowledge identification protocols) for standard homomorphic encryption schemes such as ElGamal [13, 21], Pedersen [29, 10], or Paillier [28, 12]. The proof of validity is then usually made non-interactive using the Fiat-Shamir heuristic of replacing communication with an access to a random oracle [14]. In the actual instantiation, the random oracle is replaced by some ‘cryptographic function’ such a hash function. Security is shown hence to hold in an ideal model with access to the random oracle, and not in the standard model [30].
BGN Paper at pg. 5.  Therefore claim(s) 30 is rendered obvious by LU in view of WRIGHT.

	Regarding claim(s) 31 LU discloses: the method of claim 21, wherein the set of data of the second evidence set comprises
31.1		a set of ciphertexts and a set of values, each value in the set of values being based on a hash of the set of ciphertexts.
[0074] For the first ciphertext, the transfer initiator (A) generates a homomorphic privacy key for the first ciphertext and a privacy key and an additional parameter for the first verification ciphertext and sends same to the counter party (B) together with the first ciphertext and the first verification ciphertext, and after the identification of B and the digital signature of the first ciphertext and the first verification ciphertext, the entire transaction and the signature of the party B are sent to the blockchain network (the digital signature of the party B represents the identification of the transaction share and the exchange rate).
LU at 73-74, 85 (in view of ciphertext formulas ¶¶ 77-84, 87-90) (disclosing the generation of the ciphertexts, such that the ciphertexts are hashed, as they appear in the blockchain transaction with the digital signature of party B; party B transmits the second evidence set to party A in this manner).
	Therefore claim(s) 31 is rendered obvious by LU in view of WRIGHT.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newly Cited This Action
Dziembowski et. al. Perun: Virtual Payment Hubs over Cryptocurrencies. Cryptology ePrint Archive, Report 2017/635. 2017. https://ia.cr/2017/635 (and via https://web.archive.org/web/20170709203613/http://eprint.iacr.org/2017/635).
Abstract—Payment channels emerged recently as an efficient method for performing cheap micropayments in cryptocurrencies. In contrast to traditional on-chain transactions, payment channels have the advantage that they allow for nearly unlimited number of transactions between parties without involving the blockchain. In this work, we introduce Perun, an off-chain channel system that offers a new method for connecting channels that is more efficient than the existing technique of “routing transactions” over multiple channels. To this end, Perun introduces a technique called “virtual payment channels” that avoids involvement of the intermediary for each individual payment. In this paper we formally model and prove security of this technique in the case of one intermediary, who can be viewed as a “payment hub” that has direct channels with several parties. Our scheme works over any cryptocurrency that provides Turing-complete smart contracts. As a proof of concept, we implemented Perun’s smart contracts in Ethereum.
Previously Cited
MCDONALD US 10445709 B2 
(59) At step 328, the system 140 generates a ledger-transfer to transfer the value of the digital asset from the first digital container 170A to an account associated with the owner of the payment account 176. For example, in some embodiments, the system 140 generates a transfer of digital assets from the first digital container 170A to the third digital container 170C. The transfer amount is equal to the value of the digital assets in the original transaction. The third digital container 170C is associated with and/or owned by the same entity associated with the payment account 176. For example, if the payment account 176 is an account owned and/or maintained by the central authority 150, the third digital container 170C is a 
(60) In some embodiments, the system 140 maintains a copy of a private key of the first client device 102 to allow the system 140 to generate block-chain ledger transactions on behalf of the first client device 102. In some embodiments, the system 140 maintains a master key associated with the digital asset that allows the system 140 to generate transactions involving any of the digital assets. From the first client device 102's perspective, the payment has been made in their currency of choice, e.g., a digital asset (such as Bitcoin™) and the second client device 104 has received immediate payment without the need to wait for, or even accept, transfer of the digital currency. 
(61) At an optional step 330, the system 140 converts the digital asset received in the third digital container 170C to at least one additional monetary unit. For example, the system 140 can convert the digital asset to one or more of a fiat currency, a second digital asset, a non-monetary financial asset, and/or any other suitable conversion. The conversion can be performed by the system 140, a clearing house (for example, a commercial clearing house for converting digital assets to fiat currencies), and/or any other suitable conversion mechanism. As a result of the conversion, a value equal to the digital asset of the original transaction is transferred from the third digital container 170C to one or more accounts, such as the payment account 176. 
(62) In some embodiments, the conversion at step 330 includes a conversion from a first digital asset to a second digital asset. For example, in some embodiments, a first client device 102 desires to complete a transaction using a first digital asset, such as a first crypto-currency. The second client device 104 does not maintain a digital container for the first digital asset, but does maintain a digital container 170C containing a second digital asset, such as a second crypto-currency. The system 140 transfers payment from the payment account 176 in the second crypto-currency to the digital container 170C. The system further executes a transfer of the first digital asset from the first digital container 170A to a third digital container 170C. The system converts the first digital asset received in the third digital container 170C to the second digital asset in the payment account 176. Such conversion allows the second client device 104 to accept payment in any form of digital asset while maintaining only a single digital container 170B containing only a single type of digital asset. At step 332, the converted value of the digital asset is transferred to the payment account 176.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685